                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MARK A. STADTERMAN,                                  )
                                                     )
                     Plaintiff,                      )
                                                     )
               v.                                    ) Civil Action No. 18-20
                                                     )
                                                     )
NANCY A. BERRYHILL, ACTING                           )
COMMISSIONER OF SOCIAL SECURITY,                     )
                                                     )
                     Defendant.                      )


                                             ORDER


       AND NOW, this 26th day of March, 2019, upon consideration of Defendant’s Motion for

Summary Judgment (Doc. No. 10), filed in the above-captioned matter on May 29, 2018,

       IT IS HEREBY ORDERED that said Motion is DENIED.

       AND, further, upon consideration of Plaintiff’s Motion for Summary Judgment (Doc. No.

8), filed in the above-captioned matter on April 16, 2018,

       IT IS HEREBY ORDERED that said Motion is GRANTED IN PART and DENIED IN

PART. Specifically, Plaintiff’s Motion is granted to the extent that it seeks remand to the

Commissioner of Social Security (“Commissioner”) for further evaluation as set forth below, and

denied in all other respects. Accordingly, this matter is hereby remanded to the Commissioner

for further evaluation under sentence four of 42 U.S.C. § 405(g) in light of this Order.

I.     Background

       On October 10, 2014, Plaintiff Mark A. Stadterman protectively filed a claim for

disability insurance benefits under Title II of the Social Security Act, 42 U.S.C. §§ 401 et seq.


                                                 1
Specifically, Plaintiff claimed that he became disabled on April 15, 2014, due to a right torn

rotator cuff, bone degeneration in his right shoulder, and Meniere’s Disease. (R. 202).

       After being denied initially on December 23, 2014, Plaintiff sought, and obtained, a

hearing before an Administrative Law Judge (“ALJ”) on September 22, 2016. (R. 45-82). In a

decision dated January 11, 2017, the ALJ denied Plaintiff’s request for benefits. (R. 20-39). The

Appeals Council declined to review the ALJ’s decision on November 13, 2017. (R. 3-8).

Plaintiff filed a timely appeal with this Court, and the parties have filed cross-motions for

summary judgment.

II.    Standard of Review

       Judicial review of a social security case is based upon the pleadings and the transcript of

the record. See 42 U.S.C. § 405(g). The scope of review is limited to determining whether the

Commissioner applied the correct legal standards and whether the record, as a whole, contains

substantial evidence to support the Commissioner's findings of fact. See Matthews v. Apfel, 239

F.3d 589, 592 (3d Cir. 2001) (noting that “‘[t]he findings of the Commissioner of Social Security

as to any fact, if supported by substantial evidence, shall be conclusive’” (quoting 42 U.S.C.

§ 405(g))); Schaudeck v. Comm’r of Soc. Sec. Admin., 181 F.3d 429, 431 (3d Cir. 1999) (stating

that the court has plenary review of all legal issues, and reviews the ALJ's findings of fact to

determine whether they are supported by substantial evidence).

       “Substantial evidence” is defined as “‘more than a mere scintilla. It means such relevant

evidence as a reasonable mind might accept as adequate’” to support a conclusion. Plummer v.

Apfel, 186 F.3d 422, 427 (3d Cir. 1999) (quoting Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir.

1995)). However, a “‘single piece of evidence will not satisfy the substantiality test if the

[Commissioner] ignores, or fails to resolve, a conflict created by countervailing evidence.’”


                                                  2
Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000) (quoting Kent v. Schweiker, 710 F.2d 110,

114 (3d Cir. 1983)). “‘Nor is evidence substantial if it is overwhelmed by other evidence—

particularly certain types of evidence (e.g., that offered by treating physicians)—or if it really

constitutes not evidence but mere conclusion.’” Id.

       A disability is established when the claimant can demonstrate some medically

determinable basis for an impairment that prevents him or her from engaging in any substantial

gainful activity for a statutory twelve-month period. See Fargnoli v. Massanari, 247 F.3d 34, 38-

39 (3d Cir. 2001). “A claimant is considered unable to engage in any substantial gainful activity

‘only if his physical or mental impairment or impairments are of such severity that he is not only

unable to do his previous work but cannot, considering his age, education, and work experience,

engage in any other kind of substantial gainful work which exists in the national economy . . . .’”

Id. at 39 (quoting 42 U.S.C. § 423(d)(2)(A)).

       The Social Security Administration has promulgated regulations incorporating a five-step

sequential evaluation process for determining whether a claimant is under a disability as defined

by the Act. See 20 C.F.R. § 404.1520. In Step One, the Commissioner must determine whether

the claimant is currently engaging in substantial gainful activity. See 20 C.F.R.

§ 404.1520(a)(4)(i). If so, the disability claim will be denied. See Bowen v. Yuckert, 482 U.S.

137, 140 (1987). If not, the second step of the process is to determine whether the claimant is

suffering from a severe impairment. See 20 C.F.R. § 404.1520(a)(4)(ii). “An impairment or

combination of impairments is not severe if it does not significantly limit [the claimant’s]

physical or mental ability to do basic work activities.” 20 C.F.R. § 404.1522. If the claimant

fails to show that his or her impairments are “severe," he or she is ineligible for disability

benefits. If the claimant does have a severe impairment, however, the Commissioner must


                                                  3
proceed to Step Three and determine whether the claimant’s impairment meets or equals the

criteria for a listed impairment (“Listing”). See 20 C.F.R. § 404.1520(a)(4)(iii). If a claimant

meets a Listing, a finding of disability is automatically directed. If the claimant does not meet a

Listing, the analysis proceeds to Steps Four and Five.

        Step Four requires the ALJ to consider whether the claimant retains the residual

functional capacity (“RFC”) to perform his or her past relevant work, see 20 C.F.R.

§ 404.1520(a)(4)(iv), and the claimant bears the burden of demonstrating an inability to return to

this past relevant work, see Adorno v. Shalala, 40 F.3d 43, 46 (3d Cir. 1994). If the claimant is

unable to resume his or her former occupation, the evaluation then moves to the fifth and final

step.

        At this stage, the burden of production shifts to the Commissioner, who must demonstrate

that the claimant is capable of performing other available work in the national economy in order

to deny a claim of disability. See 20 C.F.R. § 404.1520(a)(4)(v). In making this determination,

the ALJ should consider the claimant’s RFC, age, education, and past work experience. See id.

The ALJ must further analyze the cumulative effect of all the claimant’s impairments in

determining whether he or she is capable of performing work and is not disabled. See 20 C.F.R.

§ 404.1523.

III.    The ALJ's Decision

        In the present case, the ALJ found that Plaintiff had not been engaged in substantial

gainful activity since April 15, 2014. (R. 22). The ALJ also found that Plaintiff met the second

requirement of the process insofar as he had certain severe impairments, specifically, dysfunction

of joints (right shoulder rotator cuff injury and bone degeneration) and vestibular disorder




                                                 4
(Meniere’s Disease). (R. 22). The ALJ further concluded that Plaintiff’s impairments did not

meet any of the Listings that would satisfy Step Three. (R. 23).

       The ALJ next found that Plaintiff retained the RFC to perform the full range of medium

work as defined in 20 C.F.R. § 404.1567(c). (R. 24). At Step Four, the ALJ found that Plaintiff

was capable of performing past relevant work as a carpenter foreman as it is generally

performed, noting that such work does not require the performance of work-related activities

precluded by Plaintiff’s RFC. (R. 38). In the alternative, the ALJ moved on to Step Five and,

applying Medical-Vocational Guideline Rules 203.22 and 203.15, found that Plaintiff was not

disabled. (R. 38-39).

       Accordingly, the ALJ found that Plaintiff has not been under a disability, as defined in

the Social Security Act, from April 15, 2014 through the date of his decision. (R. 39).

IV.    Legal Analysis

       Plaintiff raises several arguments as to why he believes that the ALJ erred in finding him

to be not disabled. While the Court does not fully agree with the arguments set forth by Plaintiff,

it does agree that remand is warranted in this case. Specifically, because the Court finds that the

ALJ did not properly explain the basis for his determination that Plaintiff did not meet or

medically equal the severity of one of Listings at Step Three of the sequential evaluation process,

the Court cannot find that the ALJ’s decision is supported by substantial evidence. Accordingly,

the Court will remand the case for further consideration.

       The Listings operate as a regulatory device used to streamline the decision-making

process by identifying claimants whose impairments are so severe that they may be presumed to

be disabled. See 20 C.F.R. § 404.1525(a). A claimant has the burden of proving a

presumptively disabling impairment by presenting medical evidence that meets all of the criteria


                                                 5
of a listed impairment or is equal in severity to all of the criteria for the most similar listed

impairment. See 20 C.F.R. § 404.1526.

        In the present case, Plaintiff claims that he meets the requirements of Listing 2.07,

Disturbance of labyrinthine-vestibular function (including Meniere’s disease), which is

“characterized by a history of frequent attacks of balance disturbance, tinnitus, and progressive

loss of hearing,” plus both:

            A. Disturbed function of vestibular labyrinth demonstrated by caloric or other
               vestibular tests; and

            B. Hearing loss established by audiometry.

        20 C.F.R. Pt. 404, Subpt. P, App. 1, § 2.07.

        At Step Three of his analysis, the ALJ stated that, although he had considered whether

Plaintiff met the criteria for Meniere’s disease under Listing 2.07, “the objective medical

evidence does not document history of balance disturbance, tinnitus, or progressive hearing loss,

or the severity of hearing loss and other requirements of those Listings.” (R. 24). Without

further addressing the evidence upon which he relied or the specific requirements of Listing 2.07,

the ALJ concluded that Plaintiff did not have an impairment that met any Listing and moved on

to the next step in his disability analysis.

        Plaintiff argues, however, that evidence of the specific testing required is in fact present

in the record, along with evidence to support the other criteria. The government, on the other

hand, contends that Plaintiff has put forth no evidence that he met any of these requirements, that

he cites to no record of progressive hearing loss, and that the record does not contain any caloric

or vestibular testing as required by paragraph A or audiometric testing as required by paragraph

B. (Doc. No. 11, at 4).




                                                   6
       Upon review of the evidence of record, the Court finds that it does in fact contain

evidence supportive of the Listing 2.07 criteria, including documentation of both vestibular

testing and testing establishing hearing loss. (R. 391-404). Moreover, later in his decision, the

ALJ actually notes that Plaintiff’s diagnosis of Meniere’s disease “was supported by the

abnormal findings of vestibular testing and progressive hearing loss was supported by the

audiologic findings.” (R. 31). Additionally, the ALJ explained that “vestibular testing showed

abnormalities consistent with right-sided endolymphatic hydrops” and that “audiological

evaluation showed profound rising to severe mixes hearing loss in the right ear” and “a moderate

sensorineural hearing loss” in the left ear at certain frequencies. (R. 31). Such findings by the

ALJ are clearly in opposition to his finding at Step Three that the objective medical evidence

does not document any of the requirements of Listing 2.07. (R. 24).

       Thus, the Court finds that the ALJ’s analysis indicates some confusion—and

contradiction at different steps in the sequential evaluation—as to whether evidence of the

Listing 2.07 criteria exists or not. It is therefore also unclear whether all the relevant evidence of

record was considered at Step Three. Because consideration of all relevant evidence is critical in

determining whether or not Plaintiff meets Listing 2.07, the Court finds that remand is required

to more thoroughly, and accurately, discuss whether Plaintiff meets that Listing.

       Accordingly, the Court finds that the ALJ’s discussion and evaluation of whether

Plaintiff’s Meniere’s disease meets or medically equals Listing 2.07 are insufficient in this case.

Therefore, the Court also finds that the ALJ’s decision is not supported by substantial evidence.

While the ALJ is certainly permitted to find that Plaintiff does not meet any of the Listings, the

Court finds that the ALJ’s justification for such conclusion, which includes minimal discussion

and incorrect assertions, is simply insufficient here. Thus, remand is required to allow for further


                                                  7
discussion as to the ALJ’s evaluation of the evidence in this regard, along with his ultimate

decision in Plaintiff’s case.

        Additionally, although the Court takes no position as to Plaintiff’s remaining issues, the

ALJ should, of course, ensure that proper weight be accorded to the various opinion and medical

evidence presented in the record. Further, the ALJ should verify that his conclusions concerning

Plaintiff’s RFC—as well as his findings regarding the credibility of all of Plaintiff’s symptoms—

are fully explained, in order to eliminate the need for any future remand.

V.      Conclusion

        In short, because the ALJ failed to properly discuss the evidence of record concerning

whether Plaintiff met or medically equaled the criteria for the Listings, the Court finds that

substantial evidence does not support the ALJ’s determination in that regard or his ultimate

decision in this case. The Court hereby remands this case to the ALJ for reconsideration

consistent with this Order.



                                                      s/ Alan N. Bloch
                                                      United States District Judge

ecf:            Counsel of record




                                                 8
